1    RICKEY IVIE (SBN: 76864)                                          CLOSED ‘O’
2    rivie@imwlaw.com
     ANTONIO K. KIZZIE (SBN: 279719)
3
     akizzie@imwlaw.com
4    IVIE, McNEILL & WYATT
5
     444 S. Flower Street, 18th Floor
     Los Angeles, CA 90017-2919
6    (213) 489-0028/(213) 489-0552 FAX
7    Attorneys for Defendants, COUNTY OF LOS ANGELES, et al.
8                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     ALLEN BERNARD SHAY,                       )   CASE NO.: CV15-4607 CAS (RAOx)
11                                             )
                                               )
12                       Plaintiff,            )   Complaint Filed: June 23, 2015
                                               )
13                vs.                          )   [PROPOSED] JUDGMENT
                                               )
14                                             )
                                               )
15                                             )   Trial:
     COUNTY OF LOS ANGELES, and                )   Date: November 12, 2019
16   DEPUTY CHRISTOPHER DERRY                  )   Time: 9:30 a.m.
                                               )
17

18
           1.     This case came on regularly for trial on November 12, 2019 to
19
     November 18, 2019 in Department 8D of this Court, the Honorable Christina A.
20
     Snyder presiding; the Plaintiff Allen B. Shay (“Plaintiff”) appearing by Attorneys
21
     John Burton and Matthew Sahak from THE LAW OFFICES OF JOHN BURTON,
22
     and Defendants County of Los Angeles, et.al. (“Defendants”) appearing by
23
     Attorneys Rickey Ivie and Antonio K. Kizzie from IVIE, MCNEILL, WYATT,
24

25
     PURCELL, & DIGGS, APLC.

26
           2.     A jury of 8 persons was regularly impaneled and placed under oath.

27   Witnesses were placed under oath and testified. After hearing the evidence and
28   arguments of counsel, the jury was duly instructed by the Court and the cause was
     submitted to the jury with directions to return a verdict on special issues. The jury

                                               1
1    deliberated and thereafter returned into Court with its special verdict consisting of
2
     the special issues submitted to the jury, each member was polled as to their vote,
3
     and the answers given thereto by the jury, which said verdict was in words and
4
     figures as follows, to wit:
5
     “WE, THE JURY in the above-entitled action, unanimously find as follows on the
6
     questions submitted to us:
7
     QUESTION # 1
8
            Did Plaintiff Allen Shay prove by a preponderance of the evidence that
9

10
     Defendant Detective Christopher Derry violated Plaintiff’s rights by executing a bail-

11   hold declaration with deliberate indifference or reckless disregard for Plaintiff’s
12   rights or the truth?
13   Answer:                       Yes_____                No__X___
14          If you answered “YES” to Question # 1, please answer Question # 2. If you
15   answered “NO,” STOP here, answer no further questions, have your presiding juror
16   date and sign the verdict and inform the bailiff of your decision.
17   QUESTION # 2
18
            Did Plaintiff prove by a preponderance of the evidence that Mr. Shay’s rights
19
     would not have been violated but for Detective Derry signing the § 1275.1 bail hold
20
     declaration with deliberate indifference to, or reckless disregard for, Mr. Shay’s
21
     rights, or the truth?
22
     Answer:                       Yes_____                No_____
23
            If you answered “YES” to Question # 2, please answer Question # 3. If you
24
     answered “NO,” STOP here, answer no further questions, have your presiding juror
25

26
     date and sign the verdict and inform the bailiff of your decision.

27
     ///
28   ///



                                                 2
1    QUESTION #3
2
            Has Plaintiff proven by a preponderance of the evidence that Defendant
3
     Detective Christopher Derry acted with malice, oppression or reckless disregard of
4
     Plaintiff’s rights?
5
     Answer:                    Yes_____                   No_____
6
     Please proceed to Question # 4.
7

8
     QUESTION NO. 4

9           Has Plaintiff proven by a preponderance of the evidence that Defendant
10   Detective Christopher Derry violated Plaintiff’s constitutional rights by executing a
11   bail-hold declaration with deliberate indifference or reckless disregard for
12   Plaintiff’s rights pursuant to an widespread or longstanding practice or custom of the
13   defendant Los Angeles County?
14   Answer:                    Yes_____                   No_____
15          If you answered “YES” to Question # 4, please answer Question # 5. If you
16
     answered “NO,” please answer Question #6.
17
     QUESTION # 5
18
            Did Plaintiff prove by a preponderance of the evidence that Defendant Los
19
     Angeles County’s unconstitutional widespread or longstanding practice or custom
20
     was the moving force in causing the injuries now claimed by Plaintiff?
21
     Answer:                    Yes_____                   No_____
22
            If you answered “YES” to Question # 2, please answer Question # 6. If you
23

24
     answered “NO” to Question # 2, STOP here, answer no further questions, have your

25
     presiding juror date and sign the verdict and inform the bailiff of your decision.
26   QUESTION NO. 6
27          What is the amount of damages proven by a preponderance of the evidence
28   by Plaintiff Allen Shay?



                                                3
1          1) Past and future non-economic losses         $____________________
2
           Please date and sign below, and return this form to the Court. Thank you.
3

4
           It appears by reason of said special verdict that Defendants COUNTY OF
5
     LOS ANGELES, et.al. are entitled to judgment against the plaintiff ALLEN B.
6
     SHAY.
7
           Now, therefore, it is ORDERED, ADJUDGED, AND DECREED that said
8
     Plaintiff ALLEN B. SHAY shall recover nothing by reason of the complaint. Each
9

10
     side shall bear its own attorneys’ fees and costs.

11

12   Dated: November 20, 2019         __                           _____
                                      THE HONORABLE CHRISTINA A. SNYDER
13
                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                4
